Citation Nr: 1730259	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-27 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder for the purposes of entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from August 1967 to June 1970, and the Air Force from December 1971 to July 1972.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for post-traumatic stress disorder with an evaluation of 30 percent.  The Veteran filed a Notice of Disagreement in September 2011.  The Veteran passed away in November 2011, and his widow was substituted as the appellant in the present appeal.  A Statement of the Case was issued in August 2013.  The Appellant filed her Substantive Appeal in September 2013.

The Appellant requested a videoconference hearing with the Board.  In March 2017, the Appellant's representative withdrew that request on her behalf, and requested that a decision be made on the evidence of record.

Neither the Appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDINGS OF FACT

The Veteran's post-traumatic stress disorder (PTSD) manifested with mild occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

The Appellant contends that the Veteran is entitled to an initial rating in excess of 30 percent for PTSD.  After a thorough review of the medical and lay evidence of record, the Board finds that a 30 percent rating is appropriate.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran's PTSD is rated under Diagnostic Code 9411, 38 C.F.R. § 4.130.  A 10 percent rating is warranted when there is occupational an social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran's VA Medical Center (VAMC) treatment records reflect that the Veteran had a mental health consultation in April 2010, and subsequently attended both individual and group therapy.  The group therapy sessions focused on PTSD.  In August 2010, the Veteran submitted a statement in which he reported that he attempted suicide by taking an overdose of Vicodin.  In October 2010, the Veteran reported chronic suicidal ideation without intent or plan.  In a January 2011 group session, he reported wanting to provoke someone into shooting him.  However, around February 2011, the Veteran was more future-oriented, and did not report suicidal or homicidal ideation.  He reported difficulties with his marriage, but did not indicate problems with work.  In fact, when his wife suggested retirement, he became upset.  In February 2011, the Veteran did report in a group session that he experienced an angry episode at work.  In a March 2011 individual session, he discussed his work history and fear of losing his job, which his therapist believed to be underlying his depression.  In May 2011, the Veteran's therapist noted that he was not considered high risk of suicide anymore.  

In April 2011, the Veteran's wife submitted a statement describing the Veteran's episodes of anger, which ranged from verbal outbursts to destruction of personal property and road rage.  She attested to his agitation, frequent job changes, and the strain on their familial relationships.  Around the same time, a coworker of the Veteran submitted a statement detailing the Veteran's tendency to take everything personally, and his quick temper.  He also stated that the Veteran occasionally had difficulty retaining verbal instructions.

In June 2011, the Veteran reported that he was glad to be back at work after a medical procedure, and stated that people were not annoying him as much.  In September 2011, the Veteran underwent a mental health diagnostic study, but the results could not be used for analysis as the pattern of his validity scale scores was consistent with individuals who are trying to present themselves in an unfavorable manner and who are trying to exaggerate or over-report symptoms.  Later that same month, a separate note indicated that the Veteran was again misrepresenting his symptoms.  

In an April 2011 VA examination, the examiner highlighted the diagnoses found in the Veteran's record: PTSD, major depressive disorder, alcohol dependence in full sustained remission, polysubstance dependence in sustained full remission, and a cognitive disorder not otherwise specified.  At the time of the examination, the Veteran had been working for the same employer for about six years.  He reported that his bosses gave him good reviews because they like his work, but they put him in an office away from others due to his short temper.  He reported missing approximately four days of work the previous year when he tried to commit suicide.  He also reported getting along well with his supervisors, but that he sometimes found himself forgetting what he was doing at work.  The Veteran also stated that his marriage of 38 years had "its moments" and that he had a great relationship with his children.  He had lost interest in activities, such as golfing and bow hunting.  The Veteran reported experiencing depression, but denied panic attacks.  He endorsed irritability, and noted that he sought treatment after snapping at his wife while out with the family.  The Veteran also reported an exaggerated startle response and hypervigilance.  He also stated that his PTSD symptomatology manifested approximately two years earlier with the death of a family member.  The examiner found that the Veteran's PTSD was as likely as not related to his active duty service.  

However, the examiner found that his major depressive disorder was less likely as not caused by active duty service as it was more likely a residual of his marital strain and health issues, based upon the examination.  The examiner also determined that the Veteran's alcohol dependence was less likely as not related to active duty service as those symptoms ended 10-15 years ago, but the Veteran's PTSD predominantly manifested approximately two years ago.  The examiner noted that the Veteran's reported symptoms that day were more severe than the reports found in his treatment notes, which likely reflected that he was over-reporting on that occasion.  It was the examiner's opinion that his PTSD caused mild occupational and social dysfunction.  The examiner cited the fact that the Veteran was employed full time, and reported only occasional problems managing his anger.  In addition, the Veteran reported that his bosses liked him and gave him good reviews.  He also missed only approximately four days of work due to mental health issues. 

In a subsequent July 2011 addendum, the examiner more clearly distinguished between the symptoms observed in the Veteran and attributed them to specific diagnoses.  The Veteran's PTSD symptoms included: distressing recollections of his trauma, distressing dreams, acting or feeling as if the trauma were recurring, intense psychological distress in response to cues, physiological reactivity in response to cues, efforts to avoid thinking about his trauma, efforts to avoid activities, places, or people that remind him of his trauma, an inability to recall important aspects of his trauma, markedly diminished interest or participation in activities, feeling detached or estranged from others, a restricted range of affect, a sense of foreshortened future, difficulty sleeping, irritability, concentration problems, hypervigilance, and exaggerated startle response.  The Veteran's major depressive disorder symptoms included: depressed mood, anhedonia, decreased appetite, psychomotor agitation, feelings of worthlessness, lack of energy, and recurrent suicidal ideation without intent.  The Veteran's alcohol dependence was in remission, and thus did not express symptomatology.  The Veteran's personality disorder not otherwise specified expressed with: irritability and aggressiveness, lack of remorse, consistent irresponsibility, and failure to conform to social norms with respect to lawful behaviors.

Based upon the medical evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for PTSD.  In this case, the VA examiner was able to distinguish observed and reported symptomatology from the Veteran's competing diagnoses, and rendered an assessment regarding his service-connected condition.  The symptoms attributable to the Veteran's PTSD were considered mild overall, and the examiner relied on the Veteran's reportedly good relationship with supervisors, positive work product, and limited amount of time missed due to his mental health condition.  Furthermore, while the Veteran's VAMC records indicate ongoing treatment for depression and a flagged file due to past suicidal ideation, those symptoms were attributed to his major depressive disorder.  According to the examiner, the Veteran's major depressive disorder was related to his marital and health problems, not active duty service.  Furthermore, the Veteran's reports of symptomatology have been repeatedly flagged as over-reporting or otherwise mischaracterizing the nature of his actual symptoms.  As such, the Board affords significant probative weight to the VA examiner's opinion that differentiates the symptoms attributable to the Veteran's multiple diagnoses and assigns an overall severity of his PTSD.

The next highest rating, a 50 percent rating, would require demonstrating symptoms akin to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  As the evidence of record shows, the Veteran's PTSD caused symptoms such as irritability and trauma-focused psychological responses.  These symptoms are distinct from the more severe ones he experienced, such as suicidal ideation, which were attributable to a non-service connected disability.  Additionally, the Veteran expressed a positive relationship with his supervisors and family in his examination.  While his martial relationship may have been strained, he kept a good relationship with his children, and his superiors at work frequently commented on his good work.  As such, when considering the VA examination report and addendum, as well as medical and lay evidence of record, it is clear that the Veteran did not meet the criteria approximated by the 50 percent, or higher, rating categories. 

The Board acknowledges the Veteran believed that his PTSD was entitled to a higher evaluation.  Although the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The severity of this condition is a medical, not lay, determination, and outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The veracity of the Veteran's reported symptomatology has been repeatedly questioned by medical professionals through both treatment and examination.  Further, specialized medical knowledge is required in order to attribute symptoms to a particular diagnoses, which the Veteran did not possess.  Instead, the more reliable, competent medical evidence of record indicates that other diagnoses are responsible for the more severe mental health symptoms expressed.  This finding is supported by treatment records that note primarily stressors attached to health or familial relations.  Although the Veteran may believe his PTSD is more severe than the 30 percent evaluation assigned, the medical evidence of record does not support this assertion.

As such, the probative evidence of record fails to show that the Veteran's PTSD warranted a rating in excess of 30 percent.  With the preponderance of the probative evidence of record weighing against the claim, the benefit of the doubt rule need not be applied.  Although grateful for the Veteran's service, the claim of entitlement to an increased evaluation for PTSD must be denied.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder for the purposes of entitlement to accrued benefits is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


